April 02, 2010

Ms. Audrey Mullert Vicknair
Law Office of Audrey Mullert Vicknair
802 N. Carancahua, Suite 1350
Frost Bank Plaza
Corpus Christi, TX 78470
Ms. Sandee Lee Hart
Dies & Hart, LLP
1009 West Green Ave.
Orange, TX 77630

RE:   Case Number:  06-1022
      Court of Appeals Number:  10-04-00252-CV
      Trial Court Number:  01-09-05938-CV

Style:      DEL LAGO PARTNERS, INC., AND DEL LAGO PARTNERS, L.P. DOING
      BUSINESS UNDER THE ASSUMED NAME OF DEL LAGO GOLF RESORT & CONFERENCE
      CENTER, AND BMC-THE BENCHMARK MANAGEMENT COMPANY
      v.
      BRADLEY SMITH

Dear Counsel:

      Today the Supreme Court of Texas issued opinions and judgment  in  the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinions  at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like  the   opinions   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Ms. Sharri Roessler      |
|   |Ms. Barbara              |
|   |Gladden-Adamick          |
|   |Mr. W. Wendell Hall      |
|   |Ms. Leslie Patterson     |
|   |Moore                    |
|   |Ms. Kathleen Cassidy     |
|   |Goodman                  |
|   |Mr. Reagan W. Simpson    |